Manulife Financial Corporation Earnings to Fixed Charges Ratios For John Hancock Life Insurance Company (U.S.A.) SignatureNotesSM Guaranteed by Manulife Financial Corporation As at December 31, 2009 This updated calculation of the earnings to fixed charges ratios is furnished as an exhibit to the audited comparative consolidated financial statements of Manulife Financial Corporation for the year ended December 31, 2009, in accordance with the requirements of the United States Securities and Exchange Commission (“SEC”) relating to the Registration Statement (Form F-3 Nos. 333-161748 and 333-161748-01) filed with the SEC in conjunction with the SignatureNotesSMProgram established by John Hancock Life Insurance Company (U.S.A) and guaranteed by Manulife Financial Corporation. CHANGES IN ACCOUNTING POLICY In June 2003, the Canadian Institute of Chartered Accountants (“CICA”) issued Accounting
